MEMORANDUM **
Carlos Mata Galvez appeals his conviction and 21-month sentence imposed following a guilty plea to conspiracy, in violation of 18 U.S.C. § 371, and fraud and misuse of entry documents, in violation of 18 U.S.C. § 1546.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Galvez has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Galvez has not filed a pro se supplemental brief. The government has not filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *767courts of this circuit except as provided by Ninth Circuit Rule 36-3.